Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Request for Continued Examination 
A Request for Continued Examination pursuant to 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination pursuant to 37 CFR § 1.114, and Applicants have timely paid the fee set forth in 37 CFR § 1.17(e), the finality of the previous Office Action has been withdrawn pursuant to 37 CFR § 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
Status of the Claims 
Applicants filed claims 1 – 4, 8, 10, 12 – 14, 17, and 27 - 29 with the instant application according to 37 CFR § 1.114, on 20 May 2022.  In an Amendment entered with the Request for Continued Examination, Applicants amended claims 1, 12, and 27, and canceled claims 2, 3, 8, 17, and 28.  Consequently, claims 1, 4, 10, 12 – 14, 27, and 29 remain available for active consideration.
REJECTIONS WITHDRAWN  
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection set forth in the Action of 23 February 2022 is hereby withdrawn in light of Ap0plicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.  

NEW GROUNDS OF REJECTION  
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 4, 10, 12 – 14, 27, and 29 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2003/0072798 A1 to Schwarz, J., claiming priority to 13 January 2000, identified on the Information Disclosure Statement (IDS) filed 13 March 2020, cite no. 1 (“Schwarz ‘798), in view of US 2016/0220593 A1 to Anastassov, G. and L. Changoer, published 4 August 2016 (“Anastassov ‘593”), as evidenced by Polyoxyethylene sorbitan monooleate, accesses on the Internet from < https://pubchem.ncbi.nlm.nih.gov/compound/Polyoxyethylene-sorbitan-mono-oleate#section=DSSTox-Substance-ID> on 5 February 2022 (“Polysorbate”), is hereby maintained.
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103(a).  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
The Invention As Claimed 
	Applicants claim a pharmaceutical or nutraceutical composition, the composition comprising tocotrienols, at least one surfactant, silicic acid as a carrier, and isomalt as a carbohydrate filler, wherein the surfactant is Polysorbate, wherein the silicic acid is present at a loading of 0.1 – 20% wgt, wherein the isomalt is present at a loading of 40 – 90% wgt, wherein the combination of isomalt and SiO2 increases bioaccessibility and hepatic uptake of tocotrienol, and wherein the composition further comprises at least one binder and at least one lubricant.  


The Teachings of the Cited Art 
	Schwarz ‘798 discloses a biologically active material matrixed, or otherwise contained, within a hydrophobic phase, with the latter absorbed onto a sorbent [carrier], the mixture further comprising a surfactant (see Abstract), wherein the material is incorporated into a dry, solid oral dosage form with the biologically active substance in an oil phase of an oil-in-water emulsion, the dosage form providing regulated release of the active substance on contact with water or body fluids (see ¶[0002]), wherein a lipid phase is liquid or semisolid at body temperature to form an oil-in-water emulsion, the lipid phase comprising tocotrienols and related compounds (see ¶[0034]), wherein a dosage form comprising the material comprises a sorbent [carrier], present in the formulation to hold the lipid phase during the granulation process to provide free flowing granulation, and prevent the lipid phase from leaking during the tableting process, the sorbent being physiologically inert, safe, and suitable for granulation and tableting processes, and possessing high surface area/porosity, high mechanical strength, and be relatively inert to prevent chemical interaction with formulation components (see ¶¶[0036]), wherein the sorbent is colloidal silicon dioxide [silicic acid] (see ¶¶[0036] – [0037]), wherein the surfactant comprises sorbitan esters, such as TWEEN® [a polysorbate] (see ¶[0038]), wherein the dosage form further comprises excipients such as glidants and lubricants, among others (see ¶[0039]), wherein dosage forms are granulated with a 5% binder solution of polyvinylpyrrolidone (see ¶[0047]), and wherein, in specific embodiments, the colloidal silicon dioxide [CAB-O-SIL®] is present at a loading of about 10% wgt (see ¶[0046], Table I).  The reference does not disclose dosage forms comprising isomalt as a carbohydrate filler, present at a concentration of 40 – 90% wgt.  The teachings of Anastassov ‘593 remedy those deficiencies.
	Anastassov ‘593 discloses pharmaceutical compositions and medical devices comprising a cannabinoid and a sugar alcohol (see Abstract), wherein isomalt, an equimolar mixture of glucose and mannitol, is a sugar alcohol that does not promote dental caries (see ¶[0013]), wherein the compositions can comprise isomalt, mannitol, maltitol, lactitol, xylitol, erythritol, or sorbitol (see ¶[0042]), wherein medical devices comprising the compositions may be in the form of a tablet, capsule, pill, lozenge, patch, dissolvable strip, spray mist, suppository, or pastille form (see ¶[0052]), wherein, in a specific embodiment, a composition comprises 2 g of active (Δ9-THC) and 20 g of isomalt (see ¶¶[0055] – [0056], Example 1), and wherein the combination of a cannabinoid and a sugar alcohol in the compositions enhances release of the cannabinoid upon administration (see Abstract).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare a self-emulsifying solid dispersion comprising TWEEN®, which, as evidenced by Polysorbate, is a polysorbate, as the surfactant, tocotrienol in the lipid phase of the emulsion, the emulsion adsorbed onto colloidal silicon dioxide, wherein the colloidal silicon dioxide is present at a loading of about 10% wgt, wherein the dosage form further comprises glidants and lubricants, and wherein the dosage forms are granulated with a binder solution of polyvinylpyrrolidone, as taught by Schwarz ‘798, and wherein composition comprises isomalt at a loading of 20 g in a composition also comprising an active ingredient (THC) at 2 g (91% wgt of the composition; cf. claim 1), as taught by Anastassov ‘593.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Anastassov that the combination of an active ingredient and isomalt results in improved release of the active from the dosage forms, and that isomalt does not cause dental caries.
	With respect to the limitations newly added to amended claims 1, 12, and 27, the limitations directed to the compositions of the invention providing increased bioaccessibility and hepatic uptake, the Examiner notes that the cited references are silent on such properties in the disclosed compositions.  However, the limitations at question comprise functional language, and the invention as claimed is not structurally distinguishable from cited combination of the prior art.  Therefore, it is the Examiner's position that the ability of the formulation to enhance bioaccessibility and hepatic uptake is an inherent property of the compositions as taught by the combined teachings of Schwarz ‘798 and Anastassov ‘593, which compositions are substantially identical (10% wgt Si02 and 91% wgt isomalt) to the invention as claimed  Where the claimed and prior art products are identical, or substantially identical ,in structure or composition, or are produced by identical, or substantially identical, processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with the formulation of Schwarz ‘798 and Anastassov ‘593, the burden of proof is upon Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 4, 10, 12 – 14, 27, and 29 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ arguments submitted 20 May 2022, but does not find them persuasive.  The Examiner would first note that Applicants’ arguments art primarily directed against the cited references taken individually, and not to what the cited references, taken as a whole, would teach or suggest to one of ordinary skill in the art.  In this regard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner would further note Applicants specifically argue that the primary reference, Schwarz ‘798, “fails to disclose or suggest that the combination of SiO2 and isomalt increases bioaccessibility and hepatic uptake of tocotrienol.”  However, the rejection of record acknowledges the deficiency of Schwarz ‘798 does not teach the presence of isomalt in the disclosed dosage forms.  Further with respect to the reference failing to suggest that a combination of SiO2 and isomalt increases bioaccessibility and hepatic uptake of tocotrienols, the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Further, Applicants are reminded that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").  Applicant has not addressed or undermined the motivation or rationale relied upon in the rejection, e.g., isomalt does not cause dental caries, and that the combination of an active ingredient and isomalt showed improved release of active from dosage forms.  Thus, the prior art suggests the inclusion of isomalt for a reason different from the applicant.  Applicant is reminded that it is the objective reach of the claims that matters, if the claims extend to what would have bene obvious (for any reason), then the claims are unpatentable. 
	Applicants also argue that the claimed invention produces unexpected results sufficient to overcome the prima facie case of obviousness as set forth above.  Further in this regard, Applicants state that “the SESD composition with silicon dioxide as the carrier and isomalt as the carbohydrate filler (e.g., formulation FT1) shows the best properties among the combinations disclosed in the present specification.”  As an initial matter, Applicants submission that the evidence of unexpected results would rebut any alleged prima facie case of obviousness is acknowledged; however, Applicants are reminded that the ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  It is the Examiner’s position that, at best, the data on which Applicants base their argument in this regard demonstrate what may be a superior formulation in comparison to other formulations disclosed in the specification, but fails to demonstrate that one of ordinary skill in the art would consider the disclosed results to be truly unexpected, particularly in the absence of comparisons to any prior art.  
	Consequently, in light of the above discussion, Applicants’ arguments are unpersuasive and claims 1, 4, 10, 12 – 14, 27, and 29 stand rejected pursuant to 35 USC § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619